Citation Nr: 1631903	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for foot spurs.


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to May 1985, August 2005 to February 2006, January 2007 to April 2008 and from March 2009 to October 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the claim in February 2016 for additional development.  In the February remand, the Board requested additional development for the issues of service connection for a urinary disorder, hypertension, and diverticulosis.  Service connection for those disabilities was subsequently granted in an April 2016 rating decision.  Therefore, those issues are no longer before the Board.  The Board notes that the Veteran submitted a Notice of Disagreement in May 2016 regarding the April 2016 rating decision.  However, those issues have not been perfected and are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary to adjudicate the claim at issue.

The Veteran has asserted that he has heel spurs that are related to pain and foot problems in service.  In a statement dated June 2013, Dr. N.A.O.V. related that the Veteran had a history of calcaneal spurs.  She reported the Veteran presented with plantar feet pain, and that he began to complain of this problem in service in 2007.  The physician noted the condition was treated as plantar fasciitis, but was found on X-rays to be calcaneal spurs.  She opined that the Veteran's feet problem is related to service.  Upon review, the Veteran's service treatment records (STR) show that the Veteran complained of foot pain in January 2006.

Dr. N.A.O.V.'s opinion is not adequate to grant service connection.  The opinion does not provide an adequate rationale to show that the Veteran's complaints of foot pain in January 2006 are related to his current spurs.  The Board previously remanded the issue for a VA examination.  An examination was conducted in March 2016.  The examination report notes the following diagnoses: bilateral degenerative changes and bilateral calcaneal spurs.  The examiner opined that the Veteran's spurs are not related to service.  The examiner provided the following rationale: "The present bilateral foot X-ray findings of bilateral calcaneal spurs and degenerative changes is an expected change related to the normal process of ageing."  This rationale is not adequate as the examiner did not address the foot problems noted in January 2006 or the Veteran's allegations that he has experienced problems since that time.  Whether the spurs are related to ageing or not does not answer the issue of whether the current spurs are related to the in-service complaints of pain in 2006.  Consequently, a remand for an additional VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant outstanding VA and private treatment records, including any updated treatment records from the San Juan VAMC.

2.  Forward the claims folder to the VA examiner who provided the March 2016 VA examination of the Veteran's feet, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's foot condition.  After reviewing the record, the examiner should address the following:

Based on the prior examination and review of the record, the examiner should offer an opinion as to the etiology of any foot disorder diagnosed, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated foot disorder is related to the Veteran's military service.  The examiner must comment on the service treatment records documenting complaints of foot pain in January 2006, the Veteran's allegations that he has experienced problems since service, and the June 2013 opinion of Dr. N.A.O.V. that the Veteran's foot problem is related to service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.   If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




